Citation Nr: 1529282	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  04-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by wrist pain.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder.  

4.  Entitlement to an initial compensable rating for dermatitis/seborrheic dermatitis.  

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mild depression.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law

ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1962 to May 1970.  He also served on active duty in the United States Army from November 1990 to June 1991.  Finally, he served on various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of a paper claims file as well as electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a disorder manifested by joint aches in the wrists and entitlement to an increased rating for PTSD were last before the Board in August 2012 when they were remanded for additional evidentiary development and/or to cure a procedural defect.  

In a March 2014 communication, the Veteran's representative argued that a June 2012 rating decision pertaining to a skin claim contained clear and unmistakable error (CUE).  The issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for a low back disorder and for hypertension as well as the issue of entitlement to an increased rating for dermatitis/seborrheic dermatitis are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A chronic disorder manifested by wrist pain was not present during active duty or for years after discharge and the preponderance of the evidence demonstrates that a currently existing wrist disorder, for which known diagnoses are assigned, is not etiologically linked to active duty.

2.  Throughout the period of the claim, the social and occupational impairment from the Veteran's PTSD with mild depression has more nearly approximated occasional decrease in work efficiency than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder manifested by wrist pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial disability rating higher than 30 percent for PTSD with mild depression have not been met at any time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the wrist claim, the record reflects that the RO provided the Veteran with all required notice by a letter mailed in October 2002 which letter was provided prior to the initial adjudication of the claim in September 2003.  The notification was timely.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The increased rating claim for PTSD involves the Veteran's dispute of the initial disability evaluation assigned.  As such, additional VCAA notice is not required.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims decided herein.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims decided herein.

The Board also finds that there has been substantial compliance with the requirements articulated in the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

The Veteran asserts he currently has a disorder manifested by bilateral wrist pain that is due to his military service, including service in South West Asia during the Gulf War.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999). 

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  The list includes arthritis as a presumptive disease.  

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 

Here, the evidence reflects that the Veteran is a Persian Gulf veteran.  Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).

Initially, the Board finds that service connection is not warranted for a wrist disorder based on the presence of an undiagnosed illness and the Veteran's service in the Persian Gulf.  As set out below, the Veteran's complaints regarding his wrists have been attributed various health care professionals to know clinical diagnoses.  As such the wrist complaints cannot be considered as due to an undiagnosed illness and the pertinent presumptions do not apply.  

The Board further finds there is no competent evidence of the presence of arthritis of either wrist to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  The Veteran has not alleged such a fact pattern and there is no medical evidence to support such a situation.  

The only evidence of record which links a wrist disorder to active duty is the Veteran's own allegations.  The Board finds that the Veteran is a lay person without specialized medical knowledge.  As such, he is competent to report on symptomology he observes or experiences through his own senses but he is not competent to make a complex medical determination such as the etiology of his wrist pain.  To the extent that the Veteran attempts to provide an etiology for his wrist pain, he is not competent and this evidence is not probative.   

The service treatment records are silent as to complaints of, diagnosis of or treatment for wrist pain and/or disability.  There was a single reference to the presence of joint problems in the Veteran's service treatment records and this did not refer to either wrist.  The Veteran denied having or ever having had swollen or painful joints at the time he completed reports of medical history in July 1962, December 1969, October 1973, July 1982, May 1986, July 1990, November 1990, March 1995, and in October 2000.  In April 1991, the Veteran reported he had or had had swollen or painful joints.  Clinical evaluation of the upper extremities was determined to be normal on physical examination.  The actual joint or joints were not identified.  The Veteran completed a medical evaluation form in May 1991 where he reported he had right elbow pain while in the Southwest Asia region.  There was no mention of problems with either wrist.  

The first medical evidence of the presence of problems with either wrist is dated more than ten years after the Veteran's discharge from active duty.   A private clinical record dated in February 2002 includes the annotation that the Veteran was still having marked weakness and pain in both hands secondary to carpal tunnel syndrome.  He had recently been evaluated by a neurologist for evaluation where the carpal tunnel syndrome was diagnosed.  The pertinet diagnosis was bilateral carpal tunnel syndrome.  Thereafter medical records reference intermittent wrist complaints.  Significantly, the medical records which reference a history for the wrist complaints or attempt to provide an etiology opinion, all indicate that the wrist disorder was not due to active duty service.  

Electrodiagnostic testing was conducted in April 2002.  The referral was in connection with complaints of episodic vertigo, right carpal tunnel syndrome, left ulnar neuropathy and ongoing low back pain.  The Veteran reported episodic right hand tingling which the Veteran was unable to date.  The pertinet assessments were left ulnar neuropathy and right median neuropathy.  The examiner opined that the right median neuropathy was not traumatic in etiology (not related to the on-the-job injury the Veteran had).  Nonetheless, the clinician found the most likely explanation for the symptomology was job related.  

At the time of a February 2003 VA general medical examination, the Veteran reported aches in his ankles, knees and wrists.  His wrists hurt and he was unable to use his hands.  He denied having any injury, trauma or surgery to the wrists.  He did not use any assistive devices.  The pain was intermittently recurrent with exacerbation upon use of the hands.  The pain improved with medication.  He reported he was a musician and played piano for his church.  His restriction in activities comes when he was unable to play music because of wrist pain.  Physical examination was conducted.  There was no tenderness, inflammation or erythema.  The pertinet diagnosis was bilateral wrist sprain with mild loss of range of motion.  

A VA peripheral neuropathy examination was also conducted in June 2014.  The Veteran reported numbness in the fingers and pain in both wrists.  Physical examination was conducted.  The examiner diagnosed the presence of carpal tunnel syndrome.  

A VA wrist examination was conducted in June 2014.  The examiner diagnosed degenerative joint disease of the wrists.  The Veteran informed the examiner that a doctor told him the wrist problems were work related due to all the movements he had to perform while driving a truck.  The Veteran was informed that he had carpal tunnel syndrome.  He denied any injury to the wrist.  He had pain in both wrists and intermittent numbness in the fingers, more on the right.  Physical examination was conducted.  The examiner opined that it was less likely than not that the wrist condition was incurred in or caused by active duty.  The rationale provided was that degenerative joint disease was not diagnosed within one year of discharge as X-rays from the military were normal in 2003.  The Veteran denied swollen or painful joints while on active duty.  The claims file lacks evidence of treatment for a bilateral wrist condition.  The examiner also noted the Veteran had been told he had carpal tunnel syndrome due to years of truck driving.  The examiner cited to literature which indicates that carpal tunnel syndrome may be due to a combination of factors that increase pressure on the median nerve and tendons in the carpal tunnel and maybe caused repeated use of vibrating hand tools and repeated hand and wrist movements and disc disease maybe the result of overuse, ageing or injury.  Therefore, the examiner opined that the degenerative disc disease and the carpal tunnel syndrome were less likely than not the result of military service and most likely due to employment as a trucker.  

No health care professional is on record as opining that the Veteran has a wrist disorder which either was caused by an undiagnosed illness or was etiologically linked to his active duty service on a direct basis.  As set out above, the Veteran has opined that there is such a link.  The Board finds, however, that the medical opinions referenced above have more probative value than the Veteran's lay assertions. 

Evaluation of PTSD with Mild Depression.  

Rating Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected psychiatric disability currently is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA intends the General Rating Formula to provide a regulatory framework for placing Veterans on a disability spectrum based on their objectively observable symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fec. Cir. 2013) (emphasis added).  Accordingly, in evaluating the Veteran's disability the Board will place great probative value on the Veteran's observable symptoms as demonstrated in clinical treatment notes and mental status evaluation (MSE).

Factual Background

In June 2002, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for PTSD.  In October 2010, service connection was granted for PTSD with mild depression and a 10 percent rating was assigned effective June 2002.  The Veteran appealed the initial disability evaluation assigned.  In January 2015, the RO granted an increased rating to 30 percent for the service connected mental disorder and assigned an effective date of June 2002.  

A June 2002 depression screen for the Veteran was positive for mild/moderate derepression.  He voiced feelings of depression but denied suicidal or homicidal ideation.  He reported difficulties with sleep, loss of interest in activities and he preferred to be by himself.  He avoided large crowds or groups.  He had nightmares and flashback related to military service.  The Veteran did not wish to be referred to a mental health service as he was happy with the current medication he was taking (Wellbutrin).  

A mental status examination was conducted in July 2002.  The Veteran was starting a PTSD day treatment program.  He complained of nightmares, flashbacks, middle insomnia and anger outbursts.  The Veteran had a physically debilitating accident at work at a paper mill in May 2000 when a roll of paper fell on him crushing his spleen and fracturing some ribs.  Since that time, the Veteran had taken anti-depressants and had down moods to the point of suicide thoughts once year prior.  The Veteran had not worked since April 2001.  The Veteran denied a history of suicide attempts and also denied a history of violence.  The Veteran was clean, alert and oriented to person, place and time.  Speech was normal and motor activity was within normal limits.  Mood was euthymic and affect was appropriate and full range.  The Veteran reported that, when alone, he heard voices.  The examiner found there was no evidence of psychotic symptoms.  The examiner found no Axis I diagnosis was present.  A GAF score of 60 was assigned.  

A second clinical record dated in July 2002 included an Axis 1 diagnosis of PTSD.  A GAF score of 58 was assigned.  A third record from the same month reveals the Veteran reported he was only sleeping three hours per night.  He also had flashbacks, nightmares and depression.  He said his depression was 5 out of 10.  Psychological testing was referenced as showing mild to moderate depression.  

A Persian Gulf examination was conducted in September 2002.  The Veteran provided a history of having worked at a paper company until an April 2000 job injury.  He had not worked since that time.  His chief complaints were poor sleep, nightmares and flashbacks.  

In October 2002, the Veteran was seen by a VA psychologist to evaluate his employability and feasibility for vocational rehabilitation.  Pertinent mental health symptomology reported by the Veteran was insomnia and significant problems with concentration and memory.  The clinician wrote the Veteran had problems being around people.  The Veteran reported that his PTSD symptoms never hurt his job performance but he was termed anti-social by co-workers.  Mostly he stayed to himself.  He got along with some co-workers and did not get along with others.  When faced with people, he became tense and anxious.  He reported he was not comfortable going to the grocery store or the mall because of the crowds.  There were very few people he wanted to socialize with and he didn't want to be in a crowd.  The Veteran reported his relationship with other people had severely deteriorated in recent years due to his PTSD and this had severely affected his family and ability to socialize.  The clinician found the Veteran to be oriented.  He had impaired concentration, sometimes losing track of what he was talking about.  His recent memory exhibited impairment and he experienced problems in consistently carrying out detailed and/or complex instructions.  The Veteran gave the example of playing music for his church.  He reported that he sometimes stops playing because he loses it and forgets what he is doing or supposed to be playing.  The Veteran reported a long history of having difficulty in interacting with groups of people and maintaining lasting relationships at work.  He was moderately impaired in responding appropriately to supervision and to co-workers on the job and in being able to follow work instructions.  Cognitive function was estimated to be in the below average range at the time of the visit.  The clinician wrote that, based on a review of the medical records and evaluation, the severity of the Veteran's symptoms limited his ability to process work procedures and instructions that were required in competitive employment due to his physical and psychiatric symptoms including a loss of concentration and memory over the past few years.  The markedly severe physical and psychiatric problems prevented the Veteran from being able to meet the demands of work on a sustained basis in a competitive work environment.  The severe symptoms had been present for over 12 consecutive months, were chronic in nature and had an extremely poor prognosis.  Because of the Veteran's low educational background, job history with unskilled to semi-skilled type work, the Veteran was unemployable and was not feasible for a vocational rehabilitation program due to the severity of the physical and psychiatric problems.  

A VA PTSD examination was conducted in February 2003.  The Veteran was married and had four children, only one of whom was living at home.  The Veteran got along well with his wife and son.  There was no history of physical or verbal abuse.  The Veteran liked to stay by himself.  The Veteran worked at a paper mill until 2001 when he was injured on the job.  He had not worked since then.  The Veteran liked to go to basketball games where his son played but his social life was somewhat restricted.  The Veteran reported he woke up several times per night.  He had nightmares about Vietnam and Desert Storm.  He had flashbacks two to three times per month with nightmares.  The Veteran denied hearing voices.  Objectively, it was determined that the Veteran was calm and did not have any looseness of associations.  Mood appeared to be mildly dysphoric.  He was not considered suicidal or assaultive.  Memory for recent and remote events was fair.  Judgment and insight were adequate.  The Axis I diagnosis was PTSD with mild depression.  A GAF score of 70 was assigned.  

An April 2004 VA clinical record reveals the Veteran complained of hallucinations, bad dreams and an inability to sleep.  

An April 2009 VA clinical record reveals the Veteran reported difficulties with nightmares which increased in frequency along with flashbacks and numerous incidents of hitting or choking his wife while sleeping.  He had thoughts of suicide and homicide but reported he was smarter than that to carry it out.  At the time of the visit, he denied suicidal and homicidal ideation.  The assessment was PTSD with flashbacks and nightmares.  Mental status examination revealed that the Veteran was casually dressed.  Affect was dysphoric and tense.  Thought processes were linear and goal directed.  No overt psychosis was noted.  The Veteran reported auditory and visual hallucinations.  

In May 2009, it was written that the Veteran continued to have hallucinations.  He denied suicidal and homicidal ideation.  He attended bible class and played the keyboard for church.  

Mental status examination conducted in July 2009 revealed the Veteran was casually dressed.  Speech was normal and affect was appropriate.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  Motor activity was within normal limits.  The Veteran was oriented times three.  The Veteran denied suicidal ideation.  The Veteran reported he was sleeping better, hearing voices less often and having fewer visions.  

Mental status examination conducted in October 2009 revealed the Veteran was casually dressed.  Speech was normal and affect was dysphoric.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  The Veteran denied hallucinations.  Motor activity was within normal limits.  The Veteran was oriented times three.  

In November 2009, the Veteran reported he enjoyed church, gardening and his grandchildren.  He denied psychosis and mood swings and depression.  He also denied suicidal and homicidal ideation.  

Mental status examination conducted in March 2010 and May 2010 revealed the Veteran was casually dressed.  Speech was normal and affect was appropriate.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  The Veteran denied hallucinations.  Motor activity was within normal limits.  The Veteran was oriented times three.  In May 2010, The Veteran reported grief over the death of a cousin.  He denied psychosis, mood swings and depression.  He played music for two churches.  

Mental status examination conducted in July 2010 revealed the Veteran was casually dressed.  Speech was normal and affect was appropriate.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  Motor activity was within normal limits.  The Veteran was oriented times three.  

In September 2010, a LCSW wrote that the Veteran's reported symptoms were chronic and severe with social and occupational impairment.  The symptoms affecting the Veteran's functioning were intrusive thoughts of trauma, nightmares, severe anxiety, exaggerated startle response, social withdrawal, depression, chronic insomnia, isolation, irritability, poor concentration, occasional flashbacks, and feeling powerless and hopeless over his life.  The social worker provided an Axis I diagnosis of PTSD.  She opined that the Veteran's GAF was 48 at the time the letter was written and also 48 for the preceding year.  

At the time of a VA chronic fatigue examination which was conducted in May 2012, the Veteran reported that he informed a psychologist that he was experiencing fatigue and difficulty sleeping and the psychologist said it sounded like the Veteran had chronic fatigue.  Now he is tired all the time and not sleeping.  He was having nightmares, flashbacks and sounds like other people calling his name.  He denied any other symptoms.  The examiner opined that the Veteran did not have chronic fatigue syndrome.  He found that the fatigue and difficulty sleeping were likely secondary to PTSD based on Veteran's reports of nightmares and flashbacks.  

In October 2012, the Veteran wrote that he couldn't remember dates, names, and months.  He forgot his children, grandchildren and wife, and forgot his own birthday until his wife told him what day it was.  

In June 2014, the Veteran informed a clinician that he was experiencing a depressed mood at times.  He reported flashbacks.  Twice per week, he experienced hearing voices where he thinks he hears someone call his name.  He also reported seeing things out of the corner of this eye.  He felt better after a medication change.  He was extremely involved in church, serving on the board.  He denied suicidal and homicidal ideation.  He was groomed, calm, and relaxed.  His thought processes were logical, linear and goal directed.  The Veteran did not appear to be responding to internal stimuli.  There were no symptoms of psychosis or mania present.  The Veteran appeared to be well grounded in reality.  Affect was full range.  The Veteran reported that he preferred to stay at home and isolate.  He had been following current events closely.  He shared that he enjoys spending time outdoors.  The Veteran was diagnosed as having PTSD and depression. 

A VA PTSD examination was conducted in June 2014.  The examiner diagnosed PTSD and opined that it was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner found no other mental disorder was present.  The Veteran was married to a supportive spouse.  He was actively involved with his church and on the board.  PTSD symptoms noted were depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events.  The Veteran was fully oriented and casually attired.  He disagreed with findings and quotes from his current psychiatric provider regarding PTSD symptoms and functioning.  

In November 2014, the Veteran reported that he was being treated for leiomyosarcoma including chemotherapy.  He was stressed and depressed more.  He had experienced flashbacks but denied suicidal or homicidal ideation.  Mental status examination revealed the Veteran was clean with normal/alert mentation.  He was oriented and speech was of normal rate and tone.  Motor activity was within normal limits and mood was euthymic.  Thought processes were logical and abstract thinking was normal.  There was no evidence of psychotic symptoms.  

In January 2015, the Veteran was concerned about his cancer treatment.  The clinician wrote the Veteran was dysphoric.  Mental status examination was conducted.  The Veteran was clean alert.  He was oriented and speech was of normal rate and tone.  Motor activity was within normal limits and mood was euthymic.  Affect was appropriate.  Thought processes were logical and abstract thinking was normal.  There was no evidence of psychotic symptoms.  The Veteran reported occasional perceptual disturbances related to trauma.  He was not homicidal or suicidal.  

Analysis

The Board finds that a rating in excess of 30 percent is not warranted at any time for the service connected PTSD.  

With regard to the enumerated symptomology under Diagnostic Code 9411, the preponderance of the evidence does not support the criteria for a 50 percent disability rating.  The evidence is not consistent with a flattened affect.  The vast majority of the medical evidence of record indicates that the Veteran's affect was appropriate for the most part.  

There is no evidence of record demonstrating that the service connected PTSD was productive of circumstantial, circumlocutory, or stereotyped speech.  Every mental status examination conducted during the appeal period found that speech was normal.  

The evidence is not consistent with panic attacks more than once a week.  There is no evidence of record of the Veteran reporting a history of panic attacks.  Panic is not defined in the rating schedule but generally is defined as "acute, extreme anxiety with disorganization of personality and function."  Dorland's Illustrated Medical Dictionary 1220 (28th ed.  1994).  

There is no evidence of impairment of judgment.  Every mental status examination conducted during the appeal period found that the Veteran's judgment was at least adequate.  

There is some evidence of record linking a difficulty in understanding complex commands and impaired abstract thinking to the service connected PTSD.  In October 2002, the VA psychologist wrote that the Veteran had impaired concentration and had difficulty consistently carrying out detailed and/or complex instructions.  The example given by the Veteran was reporting having to stop playing music in church at times because he forgets what he was supposed to be playing.  However, the evidence of record demonstrates that the Veteran continues to play music in church.  In fact, there is an annotation that he plays music at more than one church.  The fact that the Veteran was able to continue to apparently successfully play music at at least one church leads the Board to find that the Veteran's difficulty in understanding complex commands and impaired abstract thinking is not that severe.  The fact that this clinician found the Veteran to be only moderately impaired with regard to following instructions supports the Board's determination that the difficulty in understanding complex commands is not productive of sufficient impairment to warrant an increased rating.  Significantly, with regard to industrial impairment, the Board notes the Veteran informed this clinician that his PTSD symptoms had never hurt his job performance.  

The evidence is not consistent with impairment of both short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  The Board interprets this criterion as requiring both types of memory impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The VA psychologist wrote in October 2002 that the Veteran had impairment of recent memory.   There is no other evidence of record to support this finding.  The Veteran has not alleged the presence of such symptomology.  With regard to impairment of long term memory, the Board notes the Veteran alleged in an October 2012 communication that he couldn't remember dates, months or names including his children, grandchild and own wife's name and he also could not remember his own birthday.  Other than this single communication, the record is completely silent as to the presence of such significant memory impairment.  The Board finds it reasonable to assume that, if the Veteran had exhibited such significant impairment in memory, at least one clinician would have noted this in the record.  The lack of such a record leads the Board to determine that the symptomology reported in October 2002 is not representative of actual PTSD symptomology.  Even if the Board found this symptomology to be accurate, the complete lack of any other evidence of such significant impairment leads the Board to determine the PTSD symptomology more nearly approximates, at most, a 30 percent evaluation based on impairment of both short-and long-term memory.  

The evidence is somewhat consistent with difficulty in establishing effective work and social relationships.  The Veteran reported he had difficulty with establishing relationships with some people at work and no problems establishing relationships with other co-workers.  The Veteran has alleged that he has difficulty interacting with people on a social level but the Board notes the Veteran is on the board of directors of a church and the Veteran has reported he enjoys church.   Such a position requires interactions with others on various levels and weighs against a finding that the PTSD significantly impairs the Veteran's social relationships.  Furthermore, during the entire appeal period, the Veteran was able to maintain a relationship with his spouse, children and grandchildren.  This also weighs against a finding that his social interactions were significantly impaired.  He was also a member of the Shriners and the Masons.  With regard to industrial incapacity, the Board notes the Veteran reported that his PTSD symptomology never interfered with his job performance.  

With regard to the presence of disturbances in motivation and mood, the Board notes that the Veteran's has reported this symptomology.  Mental status examinations reveal this symptomology is intermittent, at best.  Significantly, there is no indication that disturbances of motivation and/or mood result in any industrial incapacity.  The Veteran has not alleged such symptomology.  The fact that the Veteran is able to maintain a position on his church's board of directors is cited as support for a finding that there is no significant industrial incapacity due to this symptomology.  

With regard to the symptomology enumerated for a 70 percent rating, the Board finds that there is no evidence of record of obsessive rituals, problems with speech, spatial distortion, or neglect of personal appearance.  

There are annotations in the claims file to the presence of depression but no clinician has opined that the depression affected the Veteran's ability to function independently.  The Veteran does not allege this symptomology is present.  The only time he tried to quantify his depression was in July 2002 when he reported depression to be 5/10.  The clinician noted that psychological testing was interpreted as showing mild to moderate depression.  The Board finds this does not rise to a level of near continuous depression which affected the Veteran's ability to function.  

The Board finds the PTSD does not result in difficulty adapting to stressful situations including in a work or work-like setting.  The Veteran informed a clinician that his PTSD symptomology never affected his employment.  The fact that the Veteran is able to sit on the board of directors of a church indicates an ability to perform in a work or work-like setting.  The Veteran was also able to play music in church, which suggests an ability to perform in a work or work-like setting.  

The Veteran has reported suicidal ideation at times but has also consistently denied having any intent or plan when questioned by a clinician.  To the extent that it is present, this ideation is not productive of any industrial incapacity.  The Veteran has also, at times reported irritability and anger but there is no evidence of any impaired impulse control with resultant violence.  The Veteran denied such symptomology.  

Regarding the symptomology for a 100 percent evaluation, the Board finds there is no evidence of gross impairment in thought processes.  Every mental status examination conducted failed to document any impairment in thought processes.  

The Veteran has intermittently reported the presence of audio and visual hallucinations and, at other times, has denied having the symptomology.  Significantly, to the extent that such symptomology is present, there is no evidence of record indicating that this symptomology results in any industrial or social impairment.  The Veteran has not alleged such a fact pattern, and no health care professional has noted any impact from the reported symptomology.  

As set out above, the Veteran has, at times reported suicidal and homicidal ideation but consistently denied having a plan or intent.  There is no evidence of record that the Veteran is in persistent danger of hurting himself or others.  

As set out above, the Veteran alleged on one occasion to having an inability to remember the names of his wife, children and grandchildren as well as his own birthday.  For the reason set out above, the Board finds this symptomology reported by the Veteran is contradicted by other evidence of record and, to the extent that it is present, has not resulted in any industrial or social incapacity.  The Veteran has not alleged such a fact pattern.  To the extent that it could be read in that this had to be productive of some social impairment, the Board notes the Veteran is able to maintain a relationship with his spouse, children and grandchildren.  The impairment, if it exists, is minimal.  

The Veteran has consistently been able to perform activities of daily living and there is no evidence of record of any grossly inappropriate behavior.  

With regard to overall industrial incapacity, the Board notes the Veteran reported he stopped working as a result of an industrial accident.  The Veteran has not alleged that he was unemployable as a result of his mental disorder.  He informed one clinician that his PTSD symptoms did not interfere with his employment.  The Board notes the October 2002 clinical record which includes the annotation that the Veteran was unemployable.  Significantly, this industrial incapacity was attributed to both the mental disorder and physical problems the Veteran had as a result of an industrial accident.  The Board cites to the fact that the Veteran is able to play music in his church and also be on the board of directors of his church as proof of a lack of industrial incapacity due to the service connected PTSD.  The Board finds these positions are analogous to paid jobs.  While the Veteran alleged at one time that he had problems playing music due to memory problems attributed to PTSD, he has continued to play and to apparently do so for more than one church.  

The Board notes the September 2010 record from the LCSW who opined that the Veteran's symptoms were severe and chronic.  The vast majority, if not all of this clinician's records include assessments of chronic/severe PTSD.  Significantly, this is the only clinician who has found that the Veteran had severe PTSD.  The September 2010 letter cites to the presence of some symptomology which is not present anywhere else including that the PTSD was productive of intrusive thoughts of trauma, severe anxiety, exaggerated startle response and feeling powerless and hopeless.  It is not apparent how the clinician determined that this symptomology was present.  The clinician's own clinical notes, which primarily concern group therapy, do not reflect this symptomology.  This discrepancy causes the Board to place reduced probative value on this report of symptomology.  

The Board notes the clinician who prepared the September 2010 record assigned a Global Assessment of Functioning (GAF) score of 48 at the time the record was created and also for the preceding year.  GAF scores are based on a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) ([citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

The assignment by the LCSW of a GAF score of 48 reflects impairment more serious than the disability picture painted by the objective findings.  The objective findings for the past year show no flat affect, circumstantial speech, panic attacks, suicidal ideation, severe obsessional rituals, frequent shoplifting, or inability to keep a job.  The evidence demonstrates that the Veteran has been unemployed during the entire appeal period but this was attributed by the Veteran to an industrial accident.  Subsequent to the accident, the Veteran has been able to play music in his church and hold a position on the board of directors.  There is only one other instance where mental health symptomology is referenced as effecting the Veteran's industrial capacity which is addressed above.  The Veteran is able to maintain contact with his family including his spouse, his children and his grandchildren.  The records from Social Security indicate the Veteran reported he was in the Masonic and Shriners organizations.  No other health care professional has assigned a GAF score anywhere near as low.  In light of the inconsistencies between the assigned GAF score of 48 and the objective findings of record, the Board favors the objective findings because they are explained and supported by detailed medical evidence as well as the Veteran's own reported history.

Overall, the evidence shows social and occupational impairment with occasional decreases in work efficiency.  

The Board acknowledges that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

In this case, the record does not show that the Veteran's psychiatric disability is manifested by any symptoms that are not contemplated by the rating criteria which are productive of occupational or social impairment that more nearly approximates reduced reliability and productivity or greater level of impairment.  

The preponderance of the evidence establishes that the Veteran's acquired psychiatric disability results in a level of impairment that more nearly approximates the social and occupational impairment with occasional decrease in work efficiency required for a 30 percent disability rating than the occupational and social impairment with reduced reliability and productivity contemplated by a 50 percent disability rating.  During the entire appeal period, the Veteran has been unemployed.  The cause of this unemployment was an industrial accident.  There is one clinical notation of the Veteran having an inability to work but this was due to both psychiatric symptoms as well as physical disabilities.  The Veteran himself reported that his PTSD did not cause any problems with employment.  While he reported problems with co-workers perceptions of him being a loner, there is no indication the Veteran left employment because of co-workers perceptions or that he experienced industrial impairment which was more than occupational impairment with an occasional decrease in work efficiency.  The record is devoid of evidence indicating that the Veteran lost promotion opportunities or was otherwise impaired in career advancement due to his service-connected mental disability.  

The preponderance of the evidence shows that the service-connected psychiatric disability is productive of a level of impairment in the Veteran's social functioning which more nearly approximates the 30 percent criteria.  The Board acknowledges that there are references to the Veteran being isolated and withdrawn.  During the appeal period, however, he has maintained relationships with spouse and family, he was able to play music at one or more weekly church services and is, in fact, on the board of one of the churches he was a member of.  He attended bible class.  He was member of the Masonic and Shriners organizations.  The Veteran has been able to successfully perform volunteer work which is further indication of successful interactions with others on a non-employment level.  The Board concludes that the symptoms subjectively reported by the Veteran, while credible, were not of similar severity, frequency or duration as to approximate the criteria for a 70 percent rating.  Vazquez-Claudio, 713 F.3d at 117.    

In sum, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher initial disability rating for psychiatric disability.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's service-connected psychiatric disability warranted a disability rating higher than 30 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must initially be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.      In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In specific regard to the PTSD disability on appeal, the schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

Based on the evidence and analysis above the Board finds the requirements for an initial rating greater than 30 percent for PTSD have not been met.  Accordingly, the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disorder manifested by wrist pain is denied.  

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder is denied.  


REMAND

An April 2015 rating decision granted service connection for dermatitis/seborrheic dermatitis and assigned a non-compensable rating.  At the same time, the RO denied service connection for a low back disorder and also determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension claimed as secondary to service connected PTSD with mild depression.  In April 2015, VA received a notice of disagreement with the initial disability evaluation assigned for the skin disability and also with the denials of service connection for the low back disorder and hypertension.  The Veteran has not been issued a statement of the case with regard to these issues.  

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2).  Upon the filing of a NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).  A remand is required to issue the statement of the case for the three issues.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with an SOC regarding the claims for an increased rating for the skin disability, service connection for a low back disorder and service connection for hypertension, so that he may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


